           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                             05/13/2110:24:03
                                                                      16:24:48 Desc
                                                                               DescMain
                                                                                    Exhibit
                                    Document
                                         11 PagePage
                                                   1 of 24
                                                        1 of 24




 Fill in this information to identify the case:

 Debtor name         Trophy Hospitality, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         21-40512
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 22, 2021                          X /s/ Jeremiah Miranda
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jeremiah Miranda
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case
                  Case
                     21-40512
                       21-40512Doc
                                 Doc
                                   34-11
                                     19 Filed
                                         Filed04/22/21
                                               05/13/21 Entered
                                                         Entered04/22/21
                                                                  05/13/2110:24:03
                                                                           16:24:48 Desc
                                                                                    DescMain
                                                                                         Exhibit
                                         Document
                                              11 PagePage
                                                        2 of 24
                                                             2 of 24

 Fill in this information to identify the case:
 Debtor name Trophy Hospitality, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                21-40512                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Aramak Uniform                                                                         Contingent                                                                        $41,000.00
 Services                                                                               Disputed
 P.O. Box 731676
 Dallas, TX 75373
 Bigs Investment                                                                        Contingent                                                                      $900,000.00
 Holdings, LLC                                                                          Unliquidated
 c/o Travis Richard                                                                     Disputed
 5335 Spring Valley
 Dallas, TX 75234
 Blue Star Frisco, LP                                                                   Contingent                                                                      $149,258.55
 8000 Warren                                                                            Disputed
 Parkway
 Building 1, Suite 100
 Frisco, TX 75034
 Celtic Bank                                                     equipment                                       $1,805,609.00                $250,000.00             $1,555,609.00
 268 S State Street
 Suite 300
 Salt Lake City, UT
 84111
 Fix A Drip                                                                             Contingent                                                                                $0.00
                                                                                        Unliquidated
                                                                                        Disputed
 Freshpoint                                                                                                                                                               $30,000.00
 4721 Simonton
 Dallas, TX 75244
 Purely Meat                                                                                                                                                                $4,521.52
 Company
 4345 W Division
 Chicago, IL 60651
 Shiloh Oak                                                                             Contingent                                                                      $900,000.00
 Investment, LLC                                                                        Unliquidated
 c/o Travis Richard                                                                     Disputed
 5335 Spring V alley
 Dallas, TX 75234
 Small Business                                                  PPP Loan                                                                                               $120,000.00
 Admin
 PO Box 3918
 Portland, OR 97208

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case
                  Case
                     21-40512
                       21-40512Doc
                                 Doc
                                   34-11
                                     19 Filed
                                         Filed04/22/21
                                               05/13/21 Entered
                                                         Entered04/22/21
                                                                  05/13/2110:24:03
                                                                           16:24:48 Desc
                                                                                    DescMain
                                                                                         Exhibit
                                         Document
                                              11 PagePage
                                                        3 of 24
                                                             3 of 24


 Debtor    Trophy Hospitality, LLC                                                                            Case number (if known)         21-40512
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Wade Electric                                                                          Contingent                                                                                $0.00
 7217 Parwelk                                                                           Unliquidated
 Dallas, TX 75235                                                                       Disputed
 WASTE                                                                                                                                                                    $16,000.00
 MANAGEMENT
 1001 FANNIN ST
 Houston, TX 77002




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                             05/13/2110:24:03
                                                                      16:24:48 Desc
                                                                               DescMain
                                                                                    Exhibit
                                    Document
                                         11 PagePage
                                                   4 of 24
                                                        4 of 24
 Fill in this information to identify the case:

 Debtor name            Trophy Hospitality, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF TEXAS

 Case number (if known)               21-40512
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           340,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           340,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,805,609.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,160,780.07


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,966,389.07




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                             05/13/2110:24:03
                                                                      16:24:48 Desc
                                                                               DescMain
                                                                                    Exhibit
                                    Document
                                         11 PagePage
                                                   5 of 24
                                                        5 of 24
 Fill in this information to identify the case:

 Debtor name         Trophy Hospitality, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         21-40512
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Plains Capital                                                                                                                  $53,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $53,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                             05/13/2110:24:03
                                                                      16:24:48 Desc
                                                                               DescMain
                                                                                    Exhibit
                                    Document
                                         11 PagePage
                                                   6 of 24
                                                        6 of 24
 Debtor         Trophy Hospitality, LLC                                                          Case number (If known) 21-40512
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used      Current value of
                                                      physical inventory         debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Liquor/beer                                                                         $0.00                                         $22,000.00


           Food inventory                                                                      $0.00                                         $15,000.00



 23.       Total of Part 5.                                                                                                              $37,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case
              Case
                 21-40512
                   21-40512Doc
                             Doc
                               34-11
                                 19 Filed
                                     Filed04/22/21
                                           05/13/21 Entered
                                                     Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                     Document
                                          11 PagePage
                                                    7 of 24
                                                         7 of 24
 Debtor         Trophy Hospitality, LLC                                                       Case number (If known) 21-40512
                Name

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            kitchen equipment, bar equipment, flatware,
            glassware, sound systems, cash registeres,
            POS system, bowling equipment and
            accessories, etc                                                                $0.00                                        $250,000.00




 51.        Total of Part 8.                                                                                                         $250,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case
              Case
                 21-40512
                   21-40512Doc
                             Doc
                               34-11
                                 19 Filed
                                     Filed04/22/21
                                           05/13/21 Entered
                                                     Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                     Document
                                          11 PagePage
                                                    8 of 24
                                                         8 of 24
 Debtor          Trophy Hospitality, LLC                                                                             Case number (If known) 21-40512
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $53,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $37,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $250,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $340,000.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $340,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                             05/13/2110:24:03
                                                                      16:24:48 Desc
                                                                               DescMain
                                                                                    Exhibit
                                    Document
                                         11 PagePage
                                                   9 of 24
                                                        9 of 24
 Fill in this information to identify the case:

 Debtor name          Trophy Hospitality, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)              21-40512
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Celtic Bank                                   Describe debtor's property that is subject to a lien               $1,805,609.00               $250,000.00
        Creditor's Name                               equipment
        268 S State Street
        Suite 300
        Salt Lake City, UT 84111
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                          $1,805,609.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case
              Case
                 21-40512
                   21-40512Doc
                             Doc
                               34-11
                                 19 Filed
                                     Filed04/22/21
                                           05/13/21 Entered
                                                     Entered04/22/21
                                                               05/13/2110:24:03
                                                                        16:24:48 Desc
                                                                                 DescMain
                                                                                      Exhibit
                                     Document
                                          11 PagePage
                                                    10 of10
                                                          24of 24
 Fill in this information to identify the case:

 Debtor name         Trophy Hospitality, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)           21-40512
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $41,000.00
           Aramak Uniform Services                                              Contingent
           P.O. Box 731676                                                      Unliquidated
           Dallas, TX 75373
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $900,000.00
           Bigs Investment Holdings, LLC                                        Contingent
           c/o Travis Richard
                                                                                Unliquidated
           5335 Spring Valley
           Dallas, TX 75234                                                     Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $149,258.55
           Blue Star Frisco, LP                                                 Contingent
           8000 Warren Parkway                                                  Unliquidated
           Building 1, Suite 100
           Frisco, TX 75034                                                     Disputed

           Date(s) debt was incurred                                         Basis for the claim:

           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Fix A Drip                                                           Contingent
                                                                                Unliquidated
           Date(s) debt was incurred
                                                                                Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         36005                                            Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   11 of11
                                                         24of 24
 Debtor       Trophy Hospitality, LLC                                                                 Case number (if known)            21-40512
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $30,000.00
           Freshpoint                                                           Contingent
           4721 Simonton                                                        Unliquidated
           Dallas, TX 75244                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,521.52
           Purely Meat Company                                                  Contingent
           4345 W Division                                                      Unliquidated
           Chicago, IL 60651                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $900,000.00
           Shiloh Oak Investment, LLC                                           Contingent
           c/o Travis Richard
                                                                                Unliquidated
           5335 Spring V alley
           Dallas, TX 75234                                                     Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $120,000.00
           Small Business Admin                                                 Contingent
           PO Box 3918                                                          Unliquidated
           Portland, OR 97208                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    PPP Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Wade Electric                                                        Contingent
           7217 Parwelk
                                                                                Unliquidated
           Dallas, TX 75235
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $16,000.00
           WASTE MANAGEMENT                                                     Contingent
           1001 FANNIN ST                                                       Unliquidated
           Houston, TX 77002                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   12 of12
                                                         24of 24
 Debtor       Trophy Hospitality, LLC                                                            Case number (if known)        21-40512
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  2,160,780.07

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    2,160,780.07




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   13 of13
                                                         24of 24
 Fill in this information to identify the case:

 Debtor name         Trophy Hospitality, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         21-40512
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Landlord
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Blue Star Frisco, LP
                                                                                    8000 Warren Parkway
             List the contract number of any                                        Building 1, Suite 100
                   government contract                                              Frisco, TX 75034


 2.2.        State what the contract or                   Dishwasher
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Sani Servant
             List the contract number of any                                        3100 E Meadows
                   government contract                                              Mesquite, TX 75150




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   14 of14
                                                         24of 24
 Fill in this information to identify the case:

 Debtor name         Trophy Hospitality, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         21-40512
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Jeremiah                                                                            Bigs Investment                    D
             Miranda                                                                             Holdings, LLC                      E/F       3.2
                                                                                                                                    G




    2.2      Jeremiah                                                                            Blue Star Frisco, LP               D
             Miranda                                                                                                                E/F       3.3
                                                                                                                                    G




    2.3      Jeremiah                                                                            Celtic Bank                        D   2.1
             Miranda                                                                                                                E/F
                                                                                                                                    G




    2.4      Jeremiah                                                                            Shiloh Oak                         D
             Miranda                                                                             Investment, LLC                    E/F       3.7
                                                                                                                                    G




    2.5      Jeremiah                                                                            Small Business                     D
             Miranda                                                                             Admin                              E/F       3.8
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   15 of15
                                                         24of 24



 Fill in this information to identify the case:

 Debtor name         Trophy Hospitality, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         21-40512
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $7,527,030.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $2,333,021.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $574,718.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   16 of16
                                                         24of 24
 Debtor       Trophy Hospitality, LLC                                                                   Case number (if known) 21-40512



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Blue Star Frisco, LP                                                                         $31,691.00                Secured debt
               8000 Warren Parkway                                                                                                    Unsecured loan repayments
               Building 1, Suite 100                                                                                                  Suppliers or vendors
               Frisco, TX 75034                                                                                                       Services
                                                                                                                                      Other rent



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Jeremiah Miranda                                                                               $7,500.00

       4.2.    Oscar Miranda Sr                                                                             $13,000.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Shiloh Oaks, Big Investment                       suit on debt               116th District Court                           Pending
               v. Debtor                                                                    600 Commerce                                   On appeal
               DC-20-09985                                                                  Dallas, TX 75201
                                                                                                                                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   17 of17
                                                         24of 24
 Debtor        Trophy Hospitality, LLC                                                                      Case number (if known) 21-40512



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                Dates given                      Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates           Total amount or
                 the transfer?                                                                                                                          value
                 Address
       11.1.     Eric Liepins PC
                 12770 Coit
                 Dallas, TX 75251                                                                                                                    $6,738.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 21-40512
                   21-40512Doc
                             Doc
                               34-11
                                 19 Filed
                                     Filed04/22/21
                                           05/13/21 Entered
                                                     Entered04/22/21
                                                               05/13/2110:24:03
                                                                        16:24:48 Desc
                                                                                 DescMain
                                                                                      Exhibit
                                     Document
                                          11 PagePage
                                                    18 of18
                                                          24of 24
 Debtor      Trophy Hospitality, LLC                                                                    Case number (if known) 21-40512




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 21-40512
                   21-40512Doc
                             Doc
                               34-11
                                 19 Filed
                                     Filed04/22/21
                                           05/13/21 Entered
                                                     Entered04/22/21
                                                               05/13/2110:24:03
                                                                        16:24:48 Desc
                                                                                 DescMain
                                                                                      Exhibit
                                     Document
                                          11 PagePage
                                                    19 of19
                                                          24of 24
 Debtor      Trophy Hospitality, LLC                                                                    Case number (if known) 21-40512




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   20 of20
                                                         24of 24
 Debtor      Trophy Hospitality, LLC                                                                    Case number (if known) 21-40512



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Gurian CPA
                    14881 Quorum Drive
                    Suite 350
                    Dallas, TX 75254
       26a.2.       Kepner & Company
                    8750 N Cental
                    Suite 230
                    Dallas, TX 75231

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Debtor



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   21 of21
                                                         24of 24
 Debtor      Trophy Hospitality, LLC                                                                    Case number (if known) 21-40512



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeremiah Miranda                                                                                   Managing Member


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Miranda Ventures, LLC                                                                              member                                64.25%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Miranda Management LLC                                                                             member                                1%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Cocktail Ventures, LLC                                                                             Member                                16%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Bella Steele, LLC                                                                                  Member                                7.5%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Frisco 3, LLC                                                                                      Member                                11.25%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 21-40512
                   21-40512Doc
                             Doc
                               34-11
                                 19 Filed
                                     Filed04/22/21
                                           05/13/21 Entered
                                                     Entered04/22/21
                                                               05/13/2110:24:03
                                                                        16:24:48 Desc
                                                                                 DescMain
                                                                                      Exhibit
                                     Document
                                          11 PagePage
                                                    22 of22
                                                          24of 24
 Debtor      Trophy Hospitality, LLC                                                                    Case number (if known) 21-40512



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 22, 2021

 /s/ Jeremiah Miranda                                                   Jeremiah Miranda
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   23 of23
                                                         24of 24
                                                               United States Bankruptcy Court
                                                                       Eastern District of Texas
 In re      Trophy Hospitality, LLC                                                                                   Case No.         21-40512
                                                                                    Debtor(s)                         Chapter          11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Bella Steele, lLC                                                                                                               7.5
 2242 Fallbrooke Drive
 Grand Prairie, TX 75050

 Cocktail Ventures, LLC                                                                                                          16
 9181 Townsquare
 #2514
 Amarillo, TX 79119

 Frisco 3, LLC                                                                                                                   11.25
 19 Care Circle
 TX 79214

 Miranda Management, LLC                                                                                                         1
 3351 Waverly
 Celina, TX 75009

 Miranda Ventures, LLC                                                                                                           64.25
 3351 Waverly
 Celina, TX 75009


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 22, 2021                                                         Signature /s/ Jeremiah Miranda
                                                                                            Jeremiah Miranda

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case
             Case
                21-40512
                  21-40512Doc
                            Doc
                              34-11
                                19 Filed
                                    Filed04/22/21
                                          05/13/21 Entered
                                                    Entered04/22/21
                                                              05/13/2110:24:03
                                                                       16:24:48 Desc
                                                                                DescMain
                                                                                     Exhibit
                                    Document
                                         11 PagePage
                                                   24 of24
                                                         24of 24


Revised 12/1/2009                                                                                                  LBR Appendix 1007-b-6
                                                               United States Bankruptcy Court
                                                                      Eastern District of Texas
 In re      Trophy Hospitality, LLC                                                                    Case No.   21-40512
                                                                                  Debtor(s)            Chapter    11




                                                      VERIFICATION OF CREDITOR MATRIX



                         I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the

                         attached list of creditors is true and correct to the best of my knowledge.




 Date:       April 22, 2021                                            /s/ Jeremiah Miranda
                                                                       Jeremiah Miranda/Managing Member
                                                                       Signer/Title




Software Copyright (c) 1996-2021, Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
